 
 
EXHIBIT 10.1
STOCK PURCHASE AGREEMENT




This STOCK PURCHASE AGREEMENT (this "Agreement") is made as of the 21st day of
May 2009 by the shareholder of Flex Fuels Energy, Inc. indentified in Schedule A
hereto (the “Seller”) and Flex Fuels Energy, Inc. (IRS Employer Identification
No. 20-5242826), which has an address at c/o the ARM Partnership, Third Floor,
14 South Molton Street, London W1K 5QP (the “Buyer”).


THE PARTIES HEREBY AGREE AS FOLLOWS:


1.           Purchase and Sale of Stock.


Subject to the terms and conditions of this Agreement, and in reliance upon the
representations and warranties contained herein, on June 5, 2009, or such later
date that the parties may mutually agree upon (the “Closing Date”), Buyer agrees
to purchase from the Seller and the Seller agrees to sell to Buyer Six Million,
Six Hundred and Six Thousand Eight Hundred and Eighty Seven (6,606,887) shares
of common stock (the “Shares”) of Flex Fuels Energy, Inc. registered in the name
of Buyer at a purchase price of US$0.008 per share or an aggregate of  Fifty Two
Thousand, Eight Hundred and Fifty Five Dollars and Ten Cents (USD$52,855.10)
(the “Purchase Price”). The Shares presently represent and shall represent at
closing, all of Seller’s stock ownership in Flex Fuels Energy, Inc.


2.           Representations and Warranties of Seller. In order to induce the
Buyer to enter into this Agreement and purchase the Shares, the Seller hereby
represents and warrants to the Buyer that at all times from the date hereof
through and including the Closing Date:


(a)           Ownership of Shares.  Seller is and shall be the record and
beneficial owner of the Shares and has and shall have sole power over the
disposition of the Shares and that:  (i) the Shares are and shall be free and
clear of any liens, claims, encumbrances, and charges; and (ii) the Shares have
not been and shall not have been sold, conveyed, encumbered, hypothecated or
otherwise transferred by Seller except pursuant to this Agreement.


(b)           Authority for Agreement.  Seller has and shall have the requisite
power and authority to enter into and to consummate the transactions
contemplated hereby and otherwise to carry out its obligations hereunder.  The
execution, delivery and performance by the Seller of this Agreement have been
and shall have been duly authorized by all requisite action by the Seller, and
the Agreement, when executed and delivered by the Seller, constitutes and shall
constitute a valid and binding obligation of the Seller, enforceable against the
Seller in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting creditors' rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).


(c)           Experienced Investor.  Seller is and shall be an experienced
investor, has and shall have knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the sale, has
made and shall have made all necessary inquiries of the Buyer and has had and
shall have had access to all information respecting Flex Fuels Energy, Inc. that
Seller has requested.
 
 
1

--------------------------------------------------------------------------------



 
3.           Representations and Warranties of the Buyer.  Buyer hereby warrants
and represents to Seller that at all times from the date hereof through and
including the Closing Date:


(a)           Authority.  Buyer has and shall have the requisite power and
authority to enter into and to consummate the transactions contemplated hereby
and otherwise to carry out its obligations hereunder.  The execution, delivery
and performance by the Buyer of this Agreement have been  and shall have been
duly authorized by all requisite action by the Buyer, and the Agreement, when
executed and delivered by the Buyer, constitutes and shall constitute a valid
and binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors'
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).


(b)           Share Cancellation.  The Shares are being acquired by the Company
for cancellation and return to the status of authorized but unissued.


4.           Indemnification. Buyer shall indemnify Seller against all claims,
liabilities, and assessments, if any, against Seller, for additional capital
gains tax by Her Majesty’s Revenue & Customs (“HMRC”) based upon a determination
by HMRC that the Shares shall be deemed, for tax purposes, to have been sold for
a purchase price in excess of $0.008 per Share.  In such instance, the
indemnification shall not cover the capital gains tax due with respect to the
first $0.008 of the deemed sales price.  Notwithstanding the foregoing, this
indemnification provision shall not apply in the event Seller takes any action,
directly or indirectly, that seeks or causes such a determination by HMRC.  In
the event HMRC determines to seek payment by Seller of additional capital gains
tax, Buyer shall have the right to require Seller to challenge any such action,
at Buyer’s direction and cost, and Seller shall cooperate fully with such
request by Buyer.  HMRC is a non-ministerial department of the British
government primarily responsible for the collection of taxes in the United
Kingdom.


5.           Closing.


(a)           At the closing, Seller shall transfer to Buyer, good and
marketable title to the Shares, free and clear of any and all liens, claims,
encumbrances and adverse interests of any kind, by delivering to Buyer the
certificates representing the Shares in negotiable form, duly endorsed in blank,
or with stock transfer powers (containing a bank’s signature guarantee or other
signature guarantee acceptable to the Company’s transfer agent, if the transfer
agent requires such a guarantee) attached thereto (the “Transaction Documents”).


(b)           At the closing, Buyer shall deliver the Purchase Price to the
Seller.
 
 
2

--------------------------------------------------------------------------------



 
6.           Miscellaneous.


(a)           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
heirs, legal representatives, successors and assigns of the parties.


(b)           Governing Law/Venue.  This Agreement shall be governed by and
construed under the laws of Nevada as applied to agreements entered into and to
be performed entirely within Nevada.  Any dispute or controversy concerning or
relating to this Agreement shall be exclusively resolved in the federal or state
courts located in Nevada.


(c)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


(d)           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or sent by
overnight delivery by a nationally recognized overnight courier upon proof of
sending thereof and addressed to the party to be notified at the address
indicated for such party above or on Schedule A attached hereto, or at such
other address as such party may designate by written notice to the other
parties.


(e)           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of Seller and Buyer.


(f)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


(g)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent thereunto duly authorized, this Agreement as of the
date first above written.


SELLER




/s/ Iestyn
Morgan                                                                
Iestyn Morgan






BUYER


FLEX FUELS ENERGY, INC.




By: /s/ Tom Barr                                                      
Tom Barr
Chief Executive Officer
 
 
 
3

--------------------------------------------------------------------------------




Schedule A


Iestyn Morgan
34 Green Close,
Mayals,
Swansea,
SA3 5DW
 
 
4
